Citation Nr: 1822379	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, to include lumbosacral strain.

2. Entitlement to service connection for left carpel tunnel syndrome.

3. Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1982 to June 1986.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, the Board remanded the issues for further development. The issues have now been returned to the Board.

The issues of entitlement to service connection for left carpel tunnel syndrome and bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back disability was not caused or aggravated by an in-service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303 (2017). Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disabilities diagnosed after service discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence is competent when a condition can be identified by a layperson. See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical causation or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 (Fed. Cir. 2012). 

The credibility of lay evidence may not be refuted solely by the absence of corroborating medical evidence but this is a factor. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence). Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Lumbar Spine

The Veteran seeks service connection for a low back disability. In the October 2009 VA examination the Veteran was diagnosed with lumbosacral strain and in the June 2017 VA examination the Veteran was diagnosed with degenerative joint disease of the lumbar spine. Thus, there is a current disability for service connection purposes.

Arthritis constitutes a chronic disease under 38 C.F.R. § 3.309. If a chronic disease enumerated in 38 C.F.R. § 3.309 is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

In this case, a possible back condition was noted in service; however, arthritis was not noted. In June 1985, the Veteran sought treatment for back pain that occurred for one day. No X-rays were taken at that time. There was no direct trauma and the pain did not radiate. The Veteran was instructed to return to the clinic if the pain became more severe. Thus, the Veteran's service treatment records show a possible back condition.

However, there is no evidence of post-service continuity of the same symptomatology. The Veteran waived a separation examination, but a chronic back disability was not noted on his 1988 or 1991 Report of Medical History for the Army Reserves and National Guard. The first treatment records regarding back pain are from February 1999, over a decade after service. In the October 2009 VA examination, the Veteran reported his back problem began in basic training when his back pain became so bad that he could not walk and he was placed on a profile. A review of these service treatment records shows no evidence of this. He further reported the pain returned during active duty in Germany and he had a lot of difficulty walking up stairs. He stated the pain persisted and occurred intermittently over the years. A January 2000 VA treatment record showed problems with his back that were greatest after work. A January 2003 VA treatment record showed the Veteran strained his back while lifting. A March 2003 VA treatment record showed the onset of low back pain in January 2003 while loading a milk truck. The last episode of back pain was a year prior. Both episodes of back pain were covered by workmen's compensation. The Veteran noted his back was getting better, but at a funeral one of the other pall bearers passed out and caused a sudden load shift that aggravated his back. Then, a few days later, his girlfriend went limp and he had to support her which hurt his back again. An August 2006 VA treatment record showed low back pain that onset two weeks prior while unloading milk off a truck. 

In the June 2017 VA examination, the Veteran reported he was carrying a shell and pulled a muscle in his back in 1982 or 1983. He was treated with pain medication. He further reported after active duty service he was working and his muscle(s) locked up in his back and he fell to the ground in 1989 or 1990. He was treated with medication and physical therapy. The Veteran is not an accurate or consistent historian and because of his inconsistent statements regarding the continuity of his symptoms, more weight will be given to documented evidence of the Veteran's low back disability. Thus, there is no evidence regarding a continuity of post-service symptomatology with respect to the back condition noted in service.

There is also no evidence arthritis manifested within one year of the Veteran's separation from service. Thus, service connection cannot be established on a presumptive basis under 38 U.S.C. § 1112; 38 C.F.R. § 3.307.

The expert medical evidence of record is also against service connection for a low back disability based on the injury noted in service. An October 2009 examiner opined it was less likely as not that the Veteran's low back condition was the same or a result of the corresponding condition noted during active service. The examiner noted the Veteran was seen on only one occasion for law back pain of one day duration in service. The examiner explained that the vast majority of cases of acute low back pain heal without any long term sequelae, and there was no reason based on one examination to suspect that the Veteran had any significant back injury or was developing a chronic back problem. 

In a June 2017 opinion, the examiner opined that the lumbosacral strain was less likely than not due to service. The examiner reasoned that there was no objective evidence of a chronic debilitating lumbar spine condition that began in service and of that very same condition continuing after service. There was also no objective evidence of aggravation. The examiner noted that degeneration of the lumbar spine was identified many years after service and chronicity could not be shown for a condition that began while in service. The examiner further noted that it was over 30 years since service and that intercurrent injury could not be ruled out.

There is no competent evidence linking the current low back disability to an in-service injury, event, or illness. The only evidence supporting such a relationship is the Veteran's contentions to that effect. The Veteran is competent to report anything capable of lay observation.  See Jandreau; Buchanan. It would require medical expertise to be able to say that the low back disability was the result of the claimed in-service injury. 

There is no indication that the Veteran possesses the specialized medical expertise necessary to identify the pathology of degenerative joint disease of the lumbar spine, or express an opinion regarding their causation. Competent medical evidence is required. By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). As the Veteran is not shown to be competent to provide medical opinions regarding a nexus on this matter, his assertions regarding a nexus have no probative value. Jandreau; Id.

Ultimately, the preponderance of the evidence is against a finding that the Veteran had a low back disability as a result of an in-service injury or disease. Thus, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a low back disability must be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.


REMAND

Carpal Tunnel Syndrome

The Veteran contends that he has current left carpal tunnel syndrome due to service, to include as secondary to his now service-connected evulsion fracture proximal phalanx of 5th digit of the left hand. 

A June 2017 VA examination report reflects that the Veteran was diagnosed with bilateral carpal tunnel syndrome. The examiner opined the Veteran's left carpel tunnel syndrome was less likely as not due to service because there was no objective evidence of a chronic debilitating left wrist carpel tunnel syndrome condition beginning in service and the very same condition continuing after service. The examiner also noted there was no objective evidence of aggravation.  The examiner further noted that a June 2010 electromyography showed a normal study of the left upper extremity and therefore a link to military service or chronicity was not shown.

The examiner did not discuss whether carpal tunnel syndrome was caused or aggravated by the service-connected evulsion fracture proximal phalanx of 5th digit of the left hand. As such, the Board finds that an addendum opinion is necessary to properly address the nature and etiology of the Veteran's left carpal tunnel syndrome. 38 C.F.R. § 3.310 (2017). Once VA has provided a VA examination and medical opinion, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Plantar Fasciitis

The Veteran contends he has bilateral plantar fasciitis due to service, to include as secondary to bilateral pes planus or left foot first cuneiform nondisplaced fracture.

A January 2017 VA examination found that bilateral plantar fasciitis was not found on examination. The examiner noted that while the Veteran subjectively reported pain in the plantar feet, the examination and other objective evidence were inconsistent with active plantar fasciitis. Therefore, no opinion regarding direct or secondary service connection was given. A June 2017 VA examination diagnosed bilateral plantar fasciitis; however, no opinion was given. As such, the Board finds that an addendum opinion is necessary to properly address the nature and etiology of the Veteran's bilateral plantar fasciitis. Once VA has provided a VA examination and medical opinion, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an opportunity to identify any outstanding private and VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2. Refer the Veteran's claim file to the VA examiner who conducted the June 2017 VA examination for an addendum medical opinion, if available. If the examiner is unavailable, the opinion should be requested from another appropriately qualified health care professional. The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the addendum opinion, and the addendum opinion must reflect that the claims folder was reviewed.

The examiner should address whether the Veteran's left carpal tunnel syndrome is caused or aggravated by the service-connected evulsion fracture proximal phalanx of 5th digit of the left hand. If possible, determine to what extent the left carpel tunnel syndrome was aggravated beyond the natural progression of the disorder by the service-connected disorder.

The examiner must provide a complete rationale for any opinion set forth. In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

3. Obtain an addendum to the June 2017 VA examination. The claims file must be made available to, and reviewed by, the examiner. If the June 2017 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions. The need for an additional examination of the veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an opinion as to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that any bilateral plantar fasciitis diagnosed during the pendency of the appeal developed in or was caused by the Veteran's service, to include his claimed in-service injuries?

(b) Is it at least as likely as not (50 percent probability or greater) that any bilateral plantar fasciitis diagnosed during the pendency of the appeal was caused OR aggravated by the Veteran's service-connected bilateral pes planus or left foot first cuneiform nondisplaced fracture? If possible, determine to what extent the bilateral plantar fasciitis was aggravated beyond the natural progression of the disorder by the service-connected disorder.

For purposes of the opinion being sought, the examiner should consider the full record, to include any newly obtained treatment records and the Veteran's lay statements.

The rationale for any opinion offered should be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


